DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 5, 6, 16, 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 1, 6, 16, 17 and 23 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the scope of the claimed shape of the first and second membranes unclear. In particular, it is not clear how much variation in the planar shape of the membranes would or would not be encompassed by the term “substantially planar”. Similarly, it is not clear how much variation in the shape of the membranes and gaskets would or would not be encompassed by the terms “substantially square” and “substantially annular”.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 0.2 and 4 micrometres”, and the claim also recites “preferably between 1 and 3 micrometres” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 17 recites the limitation "the membranes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the membranes" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-9, 11, 12, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Edlund et al. (US 5,645,626) in view of de Rosset (US 2,824,620).

	With regard to claims 1, 2, 5 and 17, Edlund et al. ‘626 discloses a separation device for separating a first gas (hydrogen) from one or more other gases comprising an inlet (inlet port 42) for receiving a gas mixture comprising a first gas (hydrogen) and one or more other gases, a plurality of gas separation sections (separation elements 20) arranged in a stack, a first outlet (permeate outlet port 44) arranged to output the first gas that has passed through one or more of the membranes in the one or more gas separation sections, and a second outlet (discharge port 43) arranged to output at least the one or more other gases that have not passed through the one or more of the membranes in the one or more gas separation sections, wherein each gas separation section comprises a first membrane (upper or lower metal layer 30, see Fig. 3a) that is substantially planar, a second membrane (the other metal layer 30) that is substantially planar, a first substrate (upper or lower intermediate layer 32) that has a first surface and a second surface, wherein the second surface of the first substrate is on an opposite side of the first substrate than the first surface of the first substrate, a second substrate (the other intermediate layer 32) that has a first surface and a second surface, wherein the second surface of the second substrate is on an opposite side of the second substrate than the first surface of the second substrate, a mesh (support matrix 31, metal mesh, see col. 7, lines 51-56 and col. 13, lines 28-39) that is arranged between the second surface of the first substrate and the second surface of the second substrate, wherein the first membrane is on the first surface of the first substrate, the second membrane is on the first surface of the second substrate, the first and second membranes are both permeable by at least a first gas (hydrogen) and not permeable by one or more other gases (e.g. nitrogen, carbon monoxide, carbon dioxide, hydrocarbons, steam, etc., see col. 6, line 65 to col. 7, line 3), and the thickness of the first and second membrane in a direction orthogonal to the plane of the membrane is 0.1-75 µm (see col. 8, lines 29-34) at Figs. 3a and 4-6, the abstract, col. 6, line 65 to col. 7, line 61, col. 11, line 66 to col. 12, line 42, and col. 13, lines 28-39.
	The prior art range for membrane thickness is seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05. Furthermore, de Rosset recognizes membrane thickness being a result effective variable that affects the rate of hydrogen permeation at col. 5, lines 11-33.
	Edlund et al. ‘626 does not disclose the first and second substrates being sintered plates.
	de Rosset discloses a gas separation section for separating hydrogen from at least one other gas comprising intermediate substrates (5) formed by sintered metal plates for carrying hydrogen permeable membranes (3) at Fig. 2, col. 2, line 72 to col. 3, line 67, and col. 5, line 66 to col. 6, line 24.
	It would have been obvious to one of ordinary skill in the art to incorporate the sintered plates of de Rosset as the first and second intermediate layers (substrates) of Edlund et al. ‘626 to provide an intermediate layer providing good mechanical support for the membranes, as suggested by de Rosset at col. 3, line 67 to col. 3, line 66.
	Edlund et al. ‘626 mentions it being preferable for the intermediate layer to not be sintered at col. 9, line 45 to col. 10, line 6. However, this appears to be directed solely to sintered ceramic materials, and not to other materials, such as sintered metals and sintered polymers as taught by de Rosset. While Edlund et al. ‘626 appears to teach away from using sintered ceramic plates, it is not seen as teaching away from the use of sintered metal plates or sintered polymeric plates.

	With regard to claim 3, Edlund et al. ‘626 discloses the first and second membranes comprising palladium and silver, wherein the first and second membranes comprise 10-50 wt% silver with the rest of the membrane being palladium at col. 8, lines 11-22.
	The prior art range for membrane thickness is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 6, Edlund et al. ‘626 discloses using a substantially square shape for the cross-sectional geometries at col. 13, lines 40-46.
While the square shape may be a non-preferred embodiment, it nevertheless constitutes prior art. See MPEP 2123.

	With regard to claim 7, Edlund et al. ‘626 discloses the mesh being a steel (stainless steel) mesh at col. 7, line 51 to col. 8, line 10.

	With regard to claims 8 and 9, Edlund et al. ‘626 discloses the mesh being attached to the second surfaces of the first and second substrates at a plurality of locations (by brazing or welding) to hold the second surfaces of the first and second substrates parallel to each other at col. 11, lines 1-19.
	With additional regard to claim 9, Edlund et al. ‘626 does not mention a specific thickness of the mesh (i.e. the spacing between the first and second substrates), but does teach the thickness being a result effective variable that affects the mechanical and structural support and the hydrogen permeation at col. 8, lines 7-10. Accordingly, one of ordinary skill in the art would recognize that the thickness could be optimized through routine experimentation, including within the instantly claimed range. See MPEP 2144.05.

 	With regard to claim 11, Edlund et al. ‘626 discloses the first and second substrates having a thickness of 1-500 µm (0.001-0.5 mm) at col. 8, lines 67-65.
	The prior art range is seen as overlapping the instantly claimed ranges. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 12, Edlund et al. discloses first and second gaskets that are arranged to provide a gas seal at the edges of the first and second membranes at col. 11, lines 1-19.

	With regard to claim 23, Edlund et al. ‘626 as modified by de Rosset likewise discloses the corresponding method of separating a first gas (hydrogen) from a gas mixture comprising the first gas and one or more other gases comprising feeding the gas mixture into the recited separation device, receiving a first gas flow (permeate gas) from the separation device that comprises substantially only the first gas, and receiving a second gas flow (retentate gas) from the separation device that comprises at least the one or more other gases. See again Edlund et al. ‘626 at Figs. 3a and 4-6, the abstract, col. 6, line 65 to col. 7, line 61, col. 11, line 66 to col. 12, line 42, and col. 13, lines 28-39 and de Rosset at Fig. 2, col. 2, line 72 to col. 3, line 67, and col. 5, line 66 to col. 6, line 24.

7.	Claims 6, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Edlund et al. (US 5,645,626) in view of de Rosset (US 2,824,620), and further in view of Edlund et al. (US 6,494,937 B1).

	With regard to claims 6, 13 and 16, Edlund et al. ‘626 discloses the mesh (31) being arranged in a channel that the first gas (hydrogen) is arranged to flow through, first and second gaskets that are arranged to provide a gas seal at the edges of the first and second membranes, wherein the first and second gaskets have a substantially square section (see col. 13, lines 40-46) with a substantially annular section (around the periphery of the membranes) at col. 11, lines 1-19 and col. 13, lines 40-46.
	Edlund et al. ‘626 does not disclose the recited frame.
Edlund et al. ‘937 discloses a gas separation device further comprises at least one frame (230) that is arranged to provide a flow path (34) of the first gas, wherein the at least one frame is arranged to be in fluid communication with the channel such that the first gas flows from the channel into the flow path provided by the frame, wherein the frame comprises a substantially annular section that encircles square membranes (46) at Figs. 31-39 and col. 18, line 15 to col. 24, line 3.
It would have been obvious to one of ordinary skill in the art to incorporate the frame arrangement of Edlund et al. ‘937 into the system of Edlund et al. ‘626 to provide a frame arangmant that provides a permeate channel for reliably collecting the first gas.

 With regard to claim 18, Edlund et al. ‘626 discloses the outer housing being substantially cylindrical at col. 13, lines 40-46. Edlund et al. ‘937 discloses providing an inlet (for mixed gas 24) in an end section of the housing such that the flow of the gas mixture in the housing is substantially orthogonal to the planes of the membranes, wherein the housing further comprises an inlet arranged to receive a fluid (such as steam) for heating (see col. 4, line 48 to col. 5, line 3) gas separation sections, and wherein the housing further comprises an inlet for purge (sweep gas) that is supplied to one or more channels that the first gas is arranged to flow through after the first gas has passed through a membrane (see col. 3, lines 62-65) at Fig. 31, col. 3, lines 62-65, and col. 4, line 48 to col. 5, line 3.
While Edlund et al. ‘937 does not expressly mention steam as the heating fluid, one of ordinary skill in the art would have recognized that steam could be used as the heating fluid due to its wide availability and low environmental impact. Additionally, the claim as currently written only requires the heating fluid inlet to be capable of receiving steam.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 12, 2022